Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 1 of 13 PageID 5612




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

 VERNON SPEAK,

                          Plaintiff,

 v.                                                      Case No. 2:18-cv-826-FtM-38NPM

 STEVE WHIDDEN, in his official capacity as
 SHERIFF of HENDRY COUNTY,
 FLORIDA, and STEVE WHIDDEN in his
 individual capacity,

                          Defendants.

         DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF ITS CASE
              DISPOSITIVE MOTION FOR SUMMARY JUDGMENT

         Defendants, hereby reply to Plaintiff Speak’s Response (“Response”) to Defendants’

 pending Motion for Summary Judgment (“Motion”) as follows:

         I.       SPEAK’S RESPONSE CONFIRMS HE CANNOT ESTABLISH PRETEXT

         Speak’s Response does not dispute that Defendants have offered legitimate, non-

 retaliatory reasons for his dismissal—the various policy violations set forth in Lt. Rowe’s report,

 including Speak’s untruthfulness and at-best negligent jeopardization of Pascher’s career. (D.E.

 63-1 at ¶¶ 14-19; D.E. 63-3 at ¶¶ 14-21, Exs. 7-8). The gravity of Speak’s actions are such that

 ASA Dommerich, based on Speak’s report, still harbors lingering concerns about Pascher to this

 day. (D.E. 76-29 at 74:17-75:3). Thus, it is Speak’s obligation to show that the reasons for his

 termination are mere pretext for retaliatory animus. Elver v. Hendry County Sheriff’s Office, 791

 Fed. Appx. 56, 59 (11th Cir. 2019). Insofar as Speak disagrees with Lt. Rowe’s findings, that is

 insufficient to establish pretext under well-established law. See Alvarez v. Royal Atlantic

 Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010) (noting the pretext inquiry focuses on the
                                        ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2783593                   PROFESSIONAL ASSOCIATION
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 2 of 13 PageID 5613




 employer’s beliefs and whether the employer was dissatisfied with the employee for

 nondiscriminatory reasons, “even if mistakenly or unfairly so”); Alexander v. Fulton Cnty, 207

 F.3d 1303, 1341 (11th Cir. 2000) (“[I]t is not the court’s role to second-guess the wisdom of

 an employer’s decision…”). Speak’s Response fails to “meet [Defendants’ articulated reason]

 head on and rebut it” as required, thereby warranting summary judgment in Defendants’ favor.

 Elver v. Hendry County Sheriff, 791 Fed. Appx. 56, 58 (11th Cir. 2019).

        Speak begins his pretext argument by generically stating “Plaintiff did not violate

 workplace rules as he has shown above.” (D.E. 82 at 34). His Response requires Defendants (and

 this Court) to guess about this means as Speak’s assertion is not accompanied by any record

 citation. It appears Speak relies on his assertions that “Buchhofer spoke in his favor during both

 IA investigations” and “ASA Dommerich also testified that there were no errors in Plaintiff’s

 investigation.” (D.E. 82 at 32-33).

        With respect to Buchhofer, it is unclear what Plaintiff is referring to as there is no citation

 to the record to accompany this statement. Buchhofer, for example, was admittedly not involved

 in Speak’s IA investigation concerning the 2017 citizen complaint and has never reviewed the

 file. (D.E. 76-15 at 46:10-13). Regardless, whether or not Buchhoffer “spoke in [Speak’s] favor”

 during either investigation does not address the underlying issues found by Lt. Rowe in his

 investigation, much less establish that such findings were pretext for the retaliation asserted by

 Speak in this case.

        In regards to ASA Dommerich, he has admittedly never worked for the Hendry County

 Sheriff’s Office (or any Sheriff’s Office generally). (D.E. 76-29 at 49:9-14). He admittedly is (1)

 not familiar with the HCSO’s policies; (2) has never been asked to determine whether a

 particular action was in violation of HCSO policy, and (3) generally has no knowledge as to

                                                  2
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 3 of 13 PageID 5614




 what action(s) may constitute a violation of an HCSO general order or policy. Id. at 49:19 – 50:8.

 Specific to Speak, Dommerich was not involved in the decision to terminate Speak’s

 employment and has no knowledge of whether Speak’s actions violated HCSO policies. Id. at

 50:9-19, 79:12-24. Accordingly, Dommerich’s testimony that he did not perceive any errors in

 Speaks investigation has no relevance to Lt. Rowe’s findings that Speak violated multiple HCSO

 policies and does nothing to establish pretext.

        Plaintiff next argues that his “fellow deputies are ‘comparable’ in that they were all

 subject to the same policies and discipline. (D.E. 82 at 34). This vague statement falls well short

 of the standard for comparators in this Circuit. See Lewis v. City of Union City, 918

 F.3d 1213, 1229 (11th Cir. 2019) (holding a comparator must be “similarly situated in all

 material respects”). Plaintiff has already conceded he is not aware of another employee who

 engaged in similar conduct as him and not been terminated. (D.E. 60 at 13, ¶ 41; D.E. 82 at 6, ¶

 41). To the extent Plaintiff suggests that he was unique insofar as he was the subject of two

 internal affairs investigations that did not first originate as supervisory inquiries, Speak is both

 mistaken and misunderstands HCSO policy. Nothing in HCSO policy requires potential policy

 violations to first be reviewed as a supervisory inquiry before progressing into an internal affair

 interview. D.E. 88-1 at ¶¶ 3-6; D.E. 63-2 at ¶¶ 19-20. Deputy Pascher’s IA is an example of this,

 as well as Speak’s. (D.E. 88-1 at ¶ 4).

        Continuing through Speak’s Response, Speak further argues that Det. Pascher’s

 investigation was “rushed” so Lt. Rowe could take statements during the investigation to “target

 Plaintiff.” (D.E. 82 at 34). The record does not support Speak’s argument, and Speak does not

 offer any. See D.E. 60 at 8-9, ¶¶ 20-22; D.E. 82 at 4, ¶¶ 20-22). Notably, when the impetus for

 the Pascher IA was Speak’s implication that Pascher had committed a crime only for Speak to

                                                   3
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 4 of 13 PageID 5615




 then admit under oath that he should have been clearer in his report and he had no concerns

 Pascher had done anything wrong, it is hardly surprising that Lt. Rowe’s investigation of Pascher

 took less time than his subsequent investigation of Speak. (D.E. 60 at 9, ¶¶ 19-20; D.E. 82 at 4,

 ¶¶ 19-20).

        Finally, Speak attempts to establish pretext through reference to various alleged

 statements attributed to Rowe, Sheriff Whidden and Shawn Reed. The statements attributed to

 Rowe are predicated on inadmissible hearsay and/or are not supported in the record as outlined

 in Part V, infra. See McCaskill v. Ray, 279 Fed. Appx. 913 (11th Cir. 2008) (citing Macuba v.

 Deboer, 193 F. 3d 1316 (11th Cir. 1999) with favor and noting that inadmissible hearsay cannot

 be considered on a motion for summary judgment). Reed’s alleged statement also constitutes

 inadmissible hearsay. Buchhofer testified that he does not know what Reed meant, whether he

 formed his opinion based on his review of the underlying IA (since Reed was already on the

 panel at this time), or how he reached his opinion. (D.E. 76-15 at 139:14-141:13). The alleged

 statement attributed to Sheriff Whidden was addressed in Defendants’ pending Motion. (D.E. 60

 at 20-21). Collectively, none of these statements demonstrate a genuine issue of fact concerning

 whether Sheriff Whidden would have made the same decision to adopt the panel’s unanimous

 recommendation and dismiss Speak from his employment irrespective of his alleged protected

 conduct.

        II.    SPEAK’S “WITHOUT KNOWLEDGE AND THEREFORE DENIED” RESPONSES                       TO
               DEFENDANTS’ STATEMENTS OF FACT RENDER SUCH FACTS UNDISPUTED

        Per this Court’s Case Management Order:

        In deciding a motion for summary judgment, the Court will deem admitted any
        fact in the statement of material facts that the opposing party does not specifically
        controvert, provided the moving party’s statement is supported by evidence in the
        record.

                                                 4
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 5 of 13 PageID 5616




 (D.E. 22 at 6) (emphasis added). When a party responds to statements of fact supported by

 record evidence with “without knowledge and therefore denied,” courts deem such facts

 admitted for purposes of summary judgment. See e.g., Christensen v. City of Warner Robins,

 Case No. 5:16-cv-76, 2018 WL 1177250 *4 (M.D. Ga. Mar. 6, 2018) (noting plaintiff’s “without

 knowledge, and therefore, denied” response constituted a “conclusory denial” that did nothing to

 rebut the fact at issue); Grant v. Hospital Authority of Miller Cnty, Case No. 1:15-cv-201, 2017

 WL 3527703 *2 (M.D. Ga. Aug. 16, 2017) (treating all statements of fact as admitted when

 reviewing motion for summary judgment where supported by a specific record citation and

 addressed only with the response “without knowledge, and therefore, denied”).

        Here, Speak’s Response is replete with conclusory denials of Defendants’ Statement of

 Facts articulated as “without knowledge and therefore denied.” Because Defendants’ statements

 are each supported by pinpoint record citations, all facts met with such a response are now

 undisputed, highlighted by the following which undermine the foundation of Speak’s claims.

        1. Lt. Rowe’s investigation of Speak began after Lt. Rowe, on his own initiative,
           authored a memorandum to Chief Nelson relaying his concerns that Speak may have
           unjustifiably implicated Pascher in criminal wrongdoing and unnecessarily
           jeopardized the safety of a witness which became evident during his internal affairs
           investigation of Pascher. (D.E. 60 at 9, ¶ 22; D.E. 82 at 4, ¶ 22).

        2. During Lt. Rowe’s investigation of Speak, Lt. Rowe found numerous problems with
           Speak’s investigation and determined Speak to be untruthful in his responses to Lt.
           Rowe’s questions. (D.E. 60 at 10, ¶¶ 24-27; D.E. 82 at 4, ¶¶ 24-27).

        3. Lt. Rowe’s investigative findings were based solely on his investigation without
           influence from Chief Nelson, Sheriff Whidden, or anyone else at the Sheriff’s Office.
           (D.E. 60 at 11, ¶ 30; D.E. 82 at 5, ¶ 30).

        4. After Lt. Rowe concluded his investigation, Speak challenged his findings before a
           three-member panel. Captain Harrelle chaired the pre-disciplinary hearing panel by
           default after Captain Harney recused himself. Captain Harrelle selected the other
           panel members without influence from Chief Nelson or Sheriff Whidden. (D.E. 60 at
           12, ¶¶ 33-34; D.E. 82 at 5, ¶¶ 33-34).

                                                5
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 6 of 13 PageID 5617




        5. Each panel member recommended Speak’s dismissal based on his or her own
           independent review of Lt. Rowe’s investigation. (D.E. 60 at 12, ¶ 39; D.E. 82 at 5, ¶
           39).

        6. Sheriff Whidden has never overturned a panel’s unanimous recommendation of
           dismissal. (D.E. 60 at 12-13, ¶ 40; D.E. 82 at 5-6, ¶ 40).

        7. No other deputy has engaged in similar conduct as Speak under Sheriff Whidden’s
           administration and remained employed. (D.E. 60 at 13, ¶ 41; D.E. 82 at 6, ¶ 41).

        Collectively, these undisputed facts confirm Speak cannot establish a genuine issue of

 material fact as to pretext regarding (1) Lt. Rowe’s investigative findings or the manner in which

 his investigation was conducted; (2) the assembled pre-disciplinary hearing panel’s unanimous

 recommendation of dismissal; or (3) Sheriff Whidden’s adoption of the panel’s unanimous

 recommendation. Coupled with the inadequacies of Speak’s argument addressed in Part I, supra,

 summary judgment is warranted. See Elver v. Whidden, Case No. 2:18-cv-102, 2019 WL 144916

 *10-11 (M.D. Fla. Jan. 9, 2019) (granting summary judgment where plaintiff did not offer any

 admissible evidence to challenge the articulated reason for his dismissal as set forth in multiple

 affidavits from the key individuals involved), aff’d 791 Fed. Appx. 56 (11th Cir. 2019).

        III.    SPEAK’S RESPONSE APPEARS TO CHALLENGE PERSONNEL ACTIONS                      THAT
                HAVE NOT BEEN TIMELY RAISED

        Speak’s Response makes passing reference to his denied promotion, the delay in his

 reissuance of a traffic vest, the commencement of IA investigations, and “discipline” against him

 as challenged adverse actions in this case. (D.E. 82 at 32). Each of these discrete acts predates

 June 24, 2018 and are thus time barred under the FWA. (D.E. 60 at 13). As discrete acts, the

 continuing violation doctrine does not apply. See e.g. Reese v. City of Crystal River, Case No.

 5:03-cv-232, 2006 WL 1360903 *2-3 (M.D. Fla. May 18, 2006) (dismissing plaintiff’s

 whistleblower claim as time barred while noting “the continuing violations doctrine may not be

 applied to incorporate untimely claims for discrete discriminatory acts even though they may be
                                                 6
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 7 of 13 PageID 5618




 related to a timely claim.”).

         Moreover, Speak offers no record evidence that would establish a connection between his

 untimely identified adverse actions and his asserted protected activity. For example, Speak has

 already testified that he has no knowledge as to why he was not promoted. (D.E. 60 at 5,

 ¶12(iii)). The record confirms he was the lowest ranked of three applicants. Id.; D.E. 63-1 at ¶ 7;

 63-2 at ¶ 15-18. The commencement of IA investigation is not even an actionable adverse action

 and Speak’s only discipline prior to his dismissal were verbal reprimands issued by Buchhofer

 who Speak does not believe retaliated against him. (D.E. 60 at 4, ¶ 11; D.E. 61 at 156:7-9).

         IV.      THE COURT SHOULD DISREGARD                           SPEAK’S       NOVEL       THEORY        OF
                  WHISTLEBLOWER RETALIATION 1

         In both his initial and Amended Complaint (filed after his deposition), Speak has

 identified his protected activity as his August 2016 deposition. (D.E. 1 at ¶ 8; D.E. 40 at ¶ 8)

 (alleging he was “the victim of retaliation” “because [he] gave a deposition in a hit and run case

 adverse to the Sheriff”). Paragraph 14 of Plaintiff’s initial and Amended Complaint confirms the

 basis of Plaintiff’s retaliation claim as the deposition testimony he gave on August 10, 2016.

 (D.E. 1 at ¶ 14; D.E. 40 at ¶ 14).

         In his Response, Speak does not dispute that his deposition testimony is not protected

 whistleblowing activity under section 112.3187, Fla. Stat. (D.E. 82 at 23-24). Instead, Speak

 abandons the premise of his lawsuit to instead rely upon unpled allegations of alleged protected

 activity—an interview he gave with FDLE and unspecified “written complaints with his chain of

 1
   It does not appear that Speak is asserting his FDLE testimony and the various unspecified internal memoranda are
 protected activity under the First Amendment. See D.E. 82 at 26-30. Any attempt to do so would fail as Speak’s
 FDLE interview does not constitute protected First Amendment speech under Bott v. Bradshaw, 791 Fed. Appx. 41,
 45 (11th Cir. 2019). See e.g., D.E. 60 at 15-17. Speak’s internal memoranda to supervisors raising various gripes
 regarding employment matters does not constitute First Amendment protected speech. See Boyce v. Andrew, 510 F.
 3d 1333, 1343-47 (11th Cir. 2007) (holding personal grievances made internally to supervisors regarding matters
 personal to their job were not protected, notwithstanding the fact they were intermingled with matters of arguable
 public concern)
                                                         7
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 8 of 13 PageID 5619




 command.” (D.E. 82 at 22-24). The Court should not countenance Plaintiff’s efforts to amend his

 Complaint through his response to Defendants’ Motion for Summary Judgment. See e.g.,

 Gilmour v. Gates, McDonald and Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (“A plaintiff may

 not amend her complaint through argument in a brief opposing summary judgment.”). Even if

 the Court considered Plaintiff’s change in theory, however, his claim still fails.

        A. There is No Causal Connection Between Speak’s FDLE Interview and Speak’s
           Termination

        There is no admissible evidence under the developed record that suggests a causal

 connection between Speak’s FDLE interview and his subsequent termination. See D.E. 60 at 17

 (for case law regarding Speak’s causation burden). In addition to the causation issues noted with

 respect to Speak’s claim pertaining to his civil deposition which are equally applicable here

 (D.E. 60 at 17-18), Speak was not the only one who was interviewed by the Florida Department

 of Law Enforcement and provided testimony that was objectively unfavorable to the Sheriff’s

 Office. (D.E. 61 at 300:19-301:2; 314:13-25).

        According to Speak, Lt. Joshua Woods also provided negative testimony against the

 Sheriff—testimony Speak identified as fundamental to the investigation of Sheriff Whidden. Id.

 at 314:13-25 (stating “a lot of what the outcome was supposed to be was based on whether Josh

 Woods would corroborate the fact that he was told to close the case . . . .”). Though Woods did

 testify in the manner indicated by Speak (D.E. 88-2 at ¶¶ 12, Ex. 1), he never experienced

 retaliation thereafter. Id. at ¶ 13. Thus, to the extent the Court recognizes Speak’s claim of

 retaliation based on his FDLE interview, his claim fails for lack of causation.

        B. Speak Cannot Save His Whistleblower Claim By Relying on Unspecified
           “Written Complaints” Authored Throughout His Employment

        There is no question that Speak’s initial Complaint does not claim he experienced

                                                   8
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 9 of 13 PageID 5620




 retaliation on account of any written memoranda he authored during his employment. As Speak

 testified, Defendants are simply to assume such unpled allegations. (D.E. 61 at 325:24-326:10).

 After his deposition, however, Plaintiff filed an Amended Complaint which again failed to

 mention any written memoranda as being a part of his claim. (D.E. 40). Speak should not be

 permitted to now rely on these memoranda in an effort to survive summary judgment.

         Regardless, it remains Speak’s burden to identify the statutorily protected activity

 underlying the basis for his claim as part of his prima facie case. Speak’s Response does not

 identify the memoranda he claims as statutorily protected expression beyond referring to them as

 “the memoranda Plaintiff filed” or “written complaints with his chain of command.” (D.E. 82 at

 22, 24). Accordingly, Defendants are left guessing which memoranda he is referring to such that

 it is impossible for Defendants to evaluate and respond. 2 Plaintiff’s claim should be rejected on

 this basis alone.

         Moreover, nothing in the record establishes that Sheriff Whidden was even aware of

 Speak’s various internal memoranda and Speak offers nothing to establish any connection

 between such memoranda and his dismissal. (D.E. 76-17 at 53:14-58:7). As a result, Speak’s

 reliance upon them does not save his otherwise legally deficient whistleblower claim.

         V.       SPEAK’S NON-ENUMERATED “DISPUTED MATERIAL FACTS” PRESENTATION
                  SHOULD BE IGNORED BY THE COURT

         The Court’s Case Management Order requires a party opposing summary judgment to

 identify any material facts contended to be in dispute to identify them in numbered paragraphs

 accompanied by pinpoint record citations establishing the facts. (D.E. 22 at 6) (emphasis

 added). Contrary to the Court’s instructions, Speak’s Response presents a 13-page non-


 2
  Absent Speak’s identification of which memoranda he is referring to, Defendants cannot, for example, determine
 whether they qualify as protected activity under the FWA.
                                                       9
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 10 of 13 PageID 5621




 enumerated narrative replete with immaterial assertions, facts that are not actually disputed, and

 numerous conclusory statements unsupported by the record yet are presented as disputed issues

 of fact. Speak’s presentation makes it impossible for Defendants to meaningfully respond

 without parsing out each sentence of each Paragraph over each of the 13 pages—a task which

 alone would far exceed Defendants’ allotted page limit. Defendants submit Plaintiffs’ “Disputed

 Material Facts” section should be struck/disregarded by the Court as a result. Out of an

 abundance of caution, however, Defendants identify the following assertions to illustrate just a

 few examples of the issues that plague Speak’s entire presentation:

        Page 9

        On September 26, 2016, Plaintiff received an evaluation scoring 98.1%. [Ex. 100, ¶ 22;
        Ex. 5]. Chief Nelson questioned such a high score and ordered Lt. Morales to lower the
        score. [Ex. 100, ¶ 23; Ex. 101, p. 284-287].

        Admitted in part, denied in part. It is admitted that Plaintiff received a 98.1% on his

 September 2016 performance appraisal. The remainder is denied and Speak has no evidence to

 support his contention in the second sentence beyond inadmissible hearsay. (D.E. 60 at 7, ¶ 13).

        On September 29, 2016, Plaintiff filed a memorandum reporting that Detective Sergeant
        Nester Echeverria was calling Plaintiff a snitch, and requesting that Plaintiff be removed
        from the SRT team because of his testimony during the August 10, 2016 deposition. [Ex.
        100, ¶ 24; Ex. 12]. Echevarria received a verbal counseling for referring to Plaintiff as a
        snitch, but Whidden and Nelson refused to investigate Plaintiff’s complaint, and instead,
        ordered that the matter be handled with the SRT team. [Ex. 107, p. 8; Ex. 104, p. 20-21;
        Ex. 108, p. 22-25].

        Admitted in part, denied in part. It is admitted that Plaintiff authored a memorandum

 which speaks for itself. (D.E. 69-12). The record reflects Captain Harney handled the matter

 internally within the Specialist Response Team as is normal practice. (D.E. 76-19 at 22:10-20,

 25:17-25). There is no record that Chief Nelson or Sheriff Whidden were even aware of Speak’s

 memo much less were aware and refused to investigate it. Id.; D.E. 63-2 at ¶ 12; D.E. 76-21 at

                                                10
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 11 of 13 PageID 5622




 29:20-30:7). Echeverria received a two-day suspension from SRT in addition to a reprimand.

 (D.E. 60 at 4, ¶ 12(i)).

         Page 10

         Ultimately, Plaintiff was assigned as lead investigator for the case, and in drafting his
         report, he accurately relayed conversations that he had with the witnesses and/or
         suspects, including the fact that the suspects received information from Deputy Pascher
         through her boyfriend. . . .

         Denied. Speak has conceded that his report was not accurate, stating “I wish I could have

 been more specific in what I wrote” while adding that he had “no concerns” that Pascher had

 done anything wrong. (D.E. 63-3 at ¶ 9; see also D.E. 60 at 8-9, ¶ 20; D.E. 82 at 4, ¶ 20).

         Page 11

         Rowe attempted to pass off his responsibility in investigating Pascher to Plaintiff, an
         investigation that Plaintiff was not authorized to conduct. [Ex. 100, ¶ 32; Ex. 104, p. 114,
         121-122].

         Denied. Speak’s report implicated Pascher in criminal wrongdoing that was directly

 related to his underlying criminal investigation, i.e. that Pascher tipped off his suspects of law

 enforcement’s impending arrival. Speak was not only authorized to investigate Pascher’s

 involvement as part of his criminal case but was expected to do so. (D.E. 63-1 at ¶ 10; D.E. 63-2

 at ¶ 24; D.E. 63-6 at ¶¶ 15-16; D.E. 63-7 at ¶ 11; D.E. 63-8 at ¶ 9).

         Page 15

         In the summer of 2018, Rowe told a coworker, Nicholas Todd, that he had everything in
         place to get rid of Plaintiff. [Ex. 111, p. 46-47].

         Denied. This statement constitutes inadmissible hearsay and is, notwithstanding, a

 misrepresentation of Todd’s testimony. (D.E. 76-22 at 44:14-45:10, 46:21-47:10). There is no

 record evidence to support Plaintiff’s assertion quoted above.



                                                  11
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 12 of 13 PageID 5623




        Page 17

        Rowe told Defendant Whidden that if he made lieutenant and investigator, Rowe would `
        go after certain individuals. [Ex. 113, p. 19-20].

        Denied. This assertion is solely supported by inadmissible hearsay testimony from former

 deputy Guillermo Rodriguez about what he allegedly heard during a conversation in early 2016.

 (D.E. 76-24 at 19:10-14). Notwithstanding, the alleged conversation predated Speak’s August

 deposition testimony by several months and it is therefore immaterial to this case. Id. at 67:4-9.

        Shortly after Rowe was promoted, he began targeting individuals who were vocal in their
        criticism of Defendants. [Ex. 113, p. 19-21; Ex. 114, p. 7-11; Ex. 115, p. 7-11, 14, 17-18;
        Ex. 111, p. 4-5, 27].

        Denied. This conclusory assertion is not supported by Speak’s record citations, all of

 which consist of deposition testimony of various individuals with no personal knowledge of the

 IAs they perceived to be “targeting” and/or concern matters unrelated to Speak are therefore

 immaterial. See D.E. 76-24 at 20:19-22, 21:5-25; 22:19-23:3, 23:10-22, 24:3-6; D.E. 76-25 at

 11:16-12:4, 13:7-14:14; D.E. 76-26 at 12:8-15; 21:9-17; 22:6-13; D.E. 76-22 at 35:10-36:17,

 36:25-37:2; 38:8-14).

        VI.     SHERIFF WHIDDEN REMAINS ENTITLED TO QUALIFIED IMMUNITY

        Plaintiff’s argument against qualified immunity is entirely reliant on Lane v. Franks.

 Plaintiff’s Response does not address or even mention, the Bott v. Bradshaw decision outlined in

 Defendants’ Motion which post-dates and distinguishes Lane under facts similar to those

 presented in this case. (D.E. 60 at 16-17, 25). Moreover, as articulated above, Speak has offered

 nothing to undermine the sanctity of Lt. Rowe’s investigation, Speak’s pre-disciplinary panel’s

 recommendation of dismissal, or the Sheriff’s adoption of the recommendation in terminating

 Speak’s employment. Speak’s Response fails to offer any authority which would overcome

 Sheriff Whidden’s entitlement to qualified immunity in this case.
                                                 12
Case 2:18-cv-00826-JLB-NPM Document 88 Filed 11/10/20 Page 13 of 13 PageID 5624




                                                     Respectfully submitted,

                                                     s/ Matthew D. Stefany
                                                     BRIAN KOJI
                                                     Florida Bar No. 0116297
                                                     MATTHEW D. STEFANY
                                                     Florida Bar 98790
                                                     Counsel for Defendant
                                                     ALLEN NORTON & BLUE, P.A.
                                                     Hyde Park Plaza - Suite 225
                                                     324 South Hyde Park Avenue
                                                     Tampa, Florida 33606-4127
                                                     (813) 251-1210 | (813) 253-2006 – Fax
                                                     E-Mail: bkoji@anblaw.com
                                                              mstefany@anblaw.com

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of November, 2020, a true and correct copy of

the foregoing was sent via electronic mail to Marie A. Mattox of MARIE A. MATTOX, P.A., 310 East

Bradford Road, Tallahassee, FL 32303 and Steven A. Ramunni, Esq., of STEVEN A. RAMUNNI,

P.A.,   110    North    Main    Street,   Labelle,    Florida   33935    [marie@mattoxlaw.com;

michelle2@mattoxlaw.com; marlene@mattoxlaw.com; steve@sramunnipa.com].

                                                     s/ Matthew D. Stefany
                                                     ATTORNEY




                                                 13
